Citation Nr: 1415206	
Decision Date: 04/07/14    Archive Date: 04/15/14

DOCKET NO.  10-25 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio



THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) prior to May 9, 2011.



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel









INTRODUCTION

The appellant is a Veteran who served on active duty from October 1964 to October 1967.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).  This matter was before the Board in November 2012 and again in October 2013, when was remanded, first for additional development, and later for corrective notice and readjudication.  [From May, 9, 2011, the Veteran's service-connected disabilities are now rated 100%, and the matter of entitlement to a TDIU rating from that date is moot.]

[This appeal is processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of an electronic record.]


FINDINGS OF FACT

1.  Prior to May 9, 2011, the Veteran's service-connected disabilities were posttraumatic stress disorder (PTSD), rated 50 percent, and diabetes mellitus, rated 20 percent.  

2.  The Veteran completed two years of high school and had work experience as a brake assembler; he last worked in February 1999.  

3.  Prior to May 9, 2011, the Veteran's service-connected disabilities were not shown to be so severe as to prevent him from engaging in substantially gainful employment consistent with his level of education and occupational experience






CONCLUSION OF LAW

Prior to May 9, 2011, the schedular requirements for a TDIU rating were not met, and such rating was not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of this claim prior to its initial adjudication.  Letters dated January 2009 and November 2013 explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing and the evidence he was responsible for providing.  The November 2013 letter provided corrective notice specified in the Board's October 2013 remand.  A January 2014 supplemental statement of the case readjudicated this matter.  He has had ample opportunity to respond/supplement the record, and has not alleged notice that was less than adequate.

The Veteran's treatment records are associated with the record, and the RO has arranged for a pertinent VA examination, as sought by the Board's November 2012 remand.  As is discussed in greater detail below, the examination report was adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual background, legal criteria and analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran was seen by a private psychologist in May 2008.  It was noted his hygiene was good.  His thought processes were goal-directed and linear, and thought content was relevant.  There were no delusions or hallucinations.  He appeared quite anxious, and his affect was of increased intensity.  He was fully oriented.  His insight was adequate and judgment was good.  He reported symptoms of nightmares, daily disturbing memories, flashbacks, increased startle response and avoidance of trauma-related stimuli.  From a psychological standpoint, the severity seemed to be serious and the Global Assessment of Functioning (GAF) score was between 41-50.  With respect to functioning, the Veteran related he had almost no leisure activities.  He reported difficulty managing money.  His wife did this and attended to most household tasks.  

The examiner stated that from a functional standpoint, the Veteran appeared to be experiencing some difficulties, and the GAF score was between 61-70.  Taking the lower of the two scores, the final GAF score of 45 was assigned.  The diagnoses were posttraumatic stress disorder, alcohol dependence (in sustained full remission) and cannabis dependence (in sustained full remission).  The examiner stated that based solely on psychological/cognitive  factors, the Veteran's ability to relate to others, including workers and supervisors, appeared to be moderately impaired due to symptoms of PTSD; his mental ability to understand, remember and follow instructions appeared to be mildly impaired due to anxiety; his mental ability to maintain attention to perform simple, repetitive tasks appeared mildly impaired due to PTSD; and his mental ability to withstand the stress and pressures associated with day-to-day work activity appeared to be moderately impaired due to PTSD.

On an August 2008 VA examination for diabetes mellitus, it was noted the Veteran had erectile dysfunction associated with the underlying disease, but no other complications.  It was also reported he was on oral medication for diabetes.  The Veteran related he did not participate in sports or recreational activities.  It was indicated the diabetes mellitus had a severe effect on shopping and a moderate effect on travelling.  

On VA psychiatric evaluation in August 2008, the Veteran reported that he had no friends outside his family.  The Veteran reported that his wife managed all their personal finances.  He stated that since his retirement, he had been spending most of his time around the house, reading watching television, gardening and spending time with his grandchildren.  The examiner commented that if the Veteran was working, irritability would likely have a mild to moderate impact on work relationships, and avoidance of people would have a moderate impact.  His occasional loose thought processes would also impact work functioning and likely make him less efficient and productive.  Symptoms such as avoidance of others, feeling detached or estranged and irritability appeared to be having a moderate impact on the Veteran's ability and desire to make and keep friends.  Overall, it appeared his symptoms were severe and were having a moderate impact on social and occupational functioning.  The diagnoses were PTSD and alcohol dependence in sustained full remission.  The GAF score was 58.

The Veteran's claim for a TDIU rating was received in November 2008.  He reported he had work experience as a brake assembler, and that he last worked in February 1999; he had completed two years of high school.

The Veteran was seen in a VA mental health clinic in March 2009.  He stated he had nightmares and flashbacks, and was easily startled.  He also stated that noises triggered memories of Vietnam.  On mental status evaluation, he was casually dressed and groomed.  His mood was anxious and his affect constricted.  There was no suicidal or homicidal ideation or hallucinations.  Flashbacks were present.  Insight was good and judgment was intact.  The impressions were PTSD and alcohol dependence.  The GAF score was 52. It was noted the next day that diabetes mellitus was not as well controlled as it had been in the past year, and the dosage of his medication was increased.  

A July 2011 rating decision granted service connection for coronary artery disease, rated 100 percent, effective May 9, 2011.  

Prior to May 9, 2011, the Veteran's service-connected disabilities were PTSD, 50 percent, and diabetes mellitus type II with erectile dysfunction, rated 20 percent.  The combined rating was 60 percent.  He did not meet the schedular criteria for a TDIU rating as set forth in 38 C.F.R. § 4.16(a).

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

In determining whether appellant is entitled to a TDIU rating neither the appellant's nonservice-connected disabilities, nor advancing age, may be considered.  

Because the Veteran did not meet the schedular requirements for a TDI"U rating prior to May 9, 2011, to establish entitlement to a TDIU rating prior to that date would have required referral to the Director of VA Compensation and Pension for consideration whether an extraschedular TDIU rating was warranted.  See 38 C.F.R. § 4.16(b).  This requires a preliminary determination whether the Veteran's service-connected disabilities were so disabling/productive of impairment beyond the ordinary that he was in fact rendered unemployable.  As a preliminary matter, the Board notes that the Veteran's PTSD and diabetes were not shown to have required hospitalizations; he had retired, and was not seeking employment.

The sole issue before the Board is whether a TDIU rating is warranted prior to May 9, 2011.  The available records fail to establish that the Veteran's service-connected PTSD and diabetes mellitus prevented him from working prior to that date.  When he was seen by a private psychologist in May 2008, the examiner characterized the severity of the Veteran's PTSD as serious and assigned an overall GAF score of 45.  However, he described functional impairment due to PTSD as only mild to moderate.  The Board finds noteworthy that the "functional" GAF score assigned was substantially higher (61-70), i.e. he was functioning fairly well.  The ultimate GAF score was based (without adequate explanation) on the GAF score assigned from the Veteran's self-reported symptoms. 

When he was examined by the VA in August 2008, the Veteran's only complication of diabetes was erectile dysfunction (which, of itself, would not be expected to have significant impact on employability)..  

On August 2008 VA psychiatric examination, the examiner found that the Veteran's symptoms of PTSD had only a moderate impact on his social and occupational functioning.  The disability picture presented by the Veteran's service-connected disabilities is that he was retired, but functioning adequately (his wife managed financial matters, but such was not shown to be due to factors such as disorientation, memory loss or other such factors.  Neither private nor VA medical providers believed him incapable of working.  

The Veteran argues that the medical evidence prior to May 9, 2011 did not address the effect of his service-connected PTSD and diabetes mellitus on his ability to work.  As noted above, the Veteran's own private psychologist commented that the Veteran's psychiatric disability was productive of severe symptoms, but concluded his ability to work was only moderately impaired.  While diabetes may have had an effect on the more strenuous types of employment, it is not shown to have had complications impacting on vision, dexterity or the ordinary strength and stamina needed to engage in ordinary occupation activities, such as light manual labor; there is no clinical record of such impairment.  There is nothing in the clinical record suggesting that the combined effects of PTSD and diabetes mellitus precluded all forms of substantially gainful employment prior to May 9, 2011.  

Accordingly, the Board finds that prior to May 9, 2011 the Veteran's service-connected disabilities were not so disabling for occupational impairment as to warrant referral for consideration of an extraschedular TDIU rating.  His own expressions of belief that he was incapable of working prior to May 9, 2011 are obviously self-serving, and the Board concludes that the medical findings (of only mild to moderate functional impairment) are of greater probative value than the Veteran's opinions regarding inability to work due to service-connected disabilities.  The preponderance of the evidence is against the claim for a TDIU rating prior to May 9, 2011, and such rating is not warranted.


ORDER

The appeal seeking a TDIU rating prior to May 9, 2011 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


